Exhibit THIS LEASE, made as of this 17th day of July, 1995by & between DMK Associates, L.P., a Virginia Limited Partnership, whose address is P O Box 2500,Norfolk, VA 23501-2500 (hereinafter referred to as "LANDLORD") and Dollar Tree Stores, Inc. a Virginia corporation, whose address is 2555 Ellsmere Avenue, _Norfolk, Virginia 23513,(hereinafter referred to as "TENANT"). WITNESSETH: That in consideration of the mutual covenants and agreements herein contained, it is agreed by and between Landlord and Tenant as follows: . A.BASIC LEASE PROVISIONS:The following constitute the basic provisions of this Lease: 1 2. Premises a.Address County Square Footage b. c. Space Number Trade Name Volvo Parkway S/C Volvo Parkway & Battlefield Blvd Chesapeake,VA23320 5,000.00 50.00 Ft X 100.00 Ft 16^ DOLLAR TREEMe 3.Permitted Use The retail sale of general merchandise including, but not limited to, home decor and accessories, costume jewelry, bathroom accessories, toys, stationery, auto accessories,apparel,kitchen accessories, novelty candy and snacks.Tenant agrees that no one category will become the principal product of the retail business, and Landlord covenants that Tenant will be permitted to occupy the Premises for the entire Term for the uses herein specified. 4.Delivery Date for Possession of Premises 5.Lease Commencement Date 6.Term 7.Option 1 Option 2 Option 3 8.Address for notices: Landlord: Tenant 9.Minimum Rent Original Term 1-Four Years 10.Option11-Four Years Option 21-Four Years Option 31-Four Years 10/01/1995 Sixty days from dale of delivery of possession as stated in A.4 above or the date Tenant opens for business,whichever is earlier. Four
